Citation Nr: 1310953	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Originally, the Veteran denied a petition to reopen the back claim in a May 2011 Board decision.  The claim returned to the Board following a December 2011 Order from the Court of Appeals of Veterans Claims granting a December 2011 Joint Motion for Partial Remand.  Thereafter, in an April 2012 Board decision, the Board reopened the claim of entitlement to service connection for a back disorder, along with the claim of entitlement to service connection for a psychiatric disorder, remanded it to the RO for further development of the Veteran's claims.  The claim was again remanded by the Board in a January 2013.  All development being completed, the claims are once again before the Board here for consideration.  

In the April 2012 and January 2013 Board remands, the Board referred the claims of entitlement to service connection for sleep apnea, posttraumatic stress disorder, and a neck injury to the RO for appropriate action.  These issues have not been addressed and they are again referred to the RO.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed lumbar disorders, to include degenerative disc disease (DDD), was not manifested during service and is not otherwise attributable to service.

2.  The Veteran's currently diagnosed psychiatric disorders, to include vascular dementia with anxiety and mood instability, was not manifested during service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's July 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with May 2012 VA examinations to determine the etiology of his back and psychiatric disorders in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner provided opinions as to the etiology of the Veteran's back and psychiatric disorders.  In this regard, the Board also finds that there has been substantial compliance with its prior remands as the RO provided the Veteran with adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's low back DDD is decades after service.

The Veteran claims he injured his back in a 1964 fall injury.  At the time, he fractured his collarbone and, therefore, no specific treatment was rendered to his back.  He claims, however, that he has had back pain since that injury.  He further indicates struggling with depression and anxiety since his military service.  He alternatively attributes his psychiatric disorder to his ongoing back pain.

Here, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of a back related disorder.  The service treatment records confirm the July 1964 fall injury in which he fractured his left clavicle.  Around the same time as he was receiving treatment for this fracture, the Veteran complained of being depressed.  He was described as "belligerent" and "unhappy" with the medical care he was receiving.  The initial diagnosis was anxiety reaction, with an immature personality.  A mental hygiene record dated in December 1964 diagnosed "conversion reaction," finding no evidence of psychosis or mood disorder.  The Veteran's September 1965 separation examination reports the history of a broken collar bone, but otherwise was within normal limits.

After service, there is no indication of treatment for psychiatric symptoms or back-related symptoms until the 1990s, three decades after service.  In fact, the Veteran was afforded a VA examination in 1977 related to his left shoulder, and he did not complain of any back-related pain nor were back-related abnormalities noted.

In the 1990s, the Veteran was treated for complaints of depression and anxiety.  He was also treated for low back pain, with muscle spasms, in June 1998.  The Veteran's VA outpatient treatment records show regular treatment since that time.

Back Disorder

The Veteran was first afforded a VA examination in October 2001 for his back.  At the time, no back diagnosis was rendered.  The examiner noted the Veteran's description of the 1964 fall and injury to his left shoulder.  At that time, the Veteran claimed he fell backwards directly on his back and had right low back pain, along with a broken collarbone.  The examiner did not have any of the Veteran's records to review, but did not find any significant pathology related to the back to render a diagnosis.  The examiner further opined that typically broken collarbones occur because a person falls on his outstretched hand.  The examiner opined that the nature of the Veteran's left clavicle injury could not be related to the current back complaints.  

A May 2012 VA back examiner diagnosed "lumbar spinal stenosis with radiculopathy, also known as lumbar DDD."  The examiner discussed the Veteran's 1964 fall injury, as well as the Veteran's description of the fall and his continued complaints of back symptoms since the fall.  After a thorough examination and complete review of the records, the examiner opined that the Veteran's back condition was "less likely than not" incurred in service or attributable to service.  The examiner explained that a service treatment record in 1965 found that the Veteran's back was normal, and that his post-service treatment records were silent as to any back complaints, treatment, or diagnoses for over three decades.  He further indicated that MRIs and x-rays, moreover, indicated 

sacralization of the L5 vertebra, which is a common congenital finding [defect] on x-ray.  It has nothing to do with his injury in the service.  The congenital defect was present at birth.  It does not make the lumbar spine more susceptible to injury.  It also has nothing to do with his current complaints of [low back pain]. 

The Board finds the May 2012 VA examiner's opinion persuasive.  It is based on a thorough physical examination and complete review of the claims folder, to include the Veteran's statements.  Also compelling, no medical professional has ever linked the Veteran's current back diagnoses to any incident of service or otherwise disagreed with this examiner's findings.  

In short, the Veteran's service treatment records confirm a 1964 fall injury, but with no specific injury or complaints related to the back, the Veteran did not have any complaints of the back for over three decades, and no medical professional has linked any current back diagnosis to his military service.  In fact, there is medical evidence to the contrary.  While the Board has considered the Veteran's description of the in-service fall and subsequent back pain, the objective medical evidence in this case is more persuasive.  The 2001 examiner explained why a back-related injury at the same time as a collarbone injury was unlikely, and the 2012 VA examiner considered the Veteran's statements as to the injury in service and his continued complaints but specifically found the nature of the Veteran's low back disability was related to a congenital defect.

The preponderance of the evidence is against the claim.  Accordingly, there is no doubt to be resolved and service connection for the Veteran's claimed back disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Psychiatric Disorder

The Veteran was afforded a VA psychiatric examination in May 2012, in which the examiner diagnosed vascular dementia, with anxiety and mood instability.  The examiner found this disorder was not related to service.  The examiner found that the Veteran's in-service complaints of depression and unhappiness were in regard to the circumstances of his collarbone injury and were not, in and of themselves, diagnoses of any psychiatric disorder.  The examiner noted post-service treatment for anxiety and depression in the 1990s, 3 decades after service, but felt that these symptoms were likely part of the underlying diagnosis of dementia.  In 2005, mild cognitive dysfunction was diagnosed, which the examiner noted was an early manifestation of vascular dementia and the Veteran's anxiety and depression noted thereafter were all in the context of cognitive disturbance.  The examiner found that the aggregate of the medical evidence supported a diagnosis of vascular dementia with anxiety and mood instability as symptoms of that dementia, and that the underlying dementia was due to a nonservice related vascular disorder.  The examiner found no supporting evidence to suggest any other diagnosable disorder related to the in-service events.

The Board finds the VA examiner's opinion persuasive.  It is based on an examination of the Veteran, consideration of his statements, and a comprehensive review of the claims folder.  No medical professional, moreover, has ever linked a psychiatric diagnosis with the Veteran's military service.

In short, the medical evidence does not support a psychiatric diagnosis in service or for decades thereafter; no medical professional has ever linked a psychiatric diagnosis to his military service, and in fact, there is medical evidence to the contrary.  While the Board has considered the Veteran's statements, the objective evidence in this case is more persuasive.

As the Board has determined that service connection for a back disorder is not warranted, the Veteran's claim for entitlement to service connection for a psychiatric as due to his back disorder must fail as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); see 38 C.F.R. § 3.310 (2012).

Accordingly, the preponderance of the evidence is against this claim, and there is no doubt to be resolved.  Accordingly, service connection for a psychiatric disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.


ORDER

Service connection for a low back disorder is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


